DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 line 11 recites “the head light source” which should be changed to “a head light source of the detachable flashlight head” to place the claim limitation into better form.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 2, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grider et al. (US Pub. 2018/0274768).
As to claim 1, Grider discloses a system, comprising: a headguard (Fig. 7C; 700C accessory component) adapted to be worn on a head of an operator (Fig. 7A and 7B); a flashlight base (Fig. 5B; 500B) having an extended body (532 handle); and a detachable flashlight head (Fig. 3B; 110 pod casing) configured to detachably attach to the headguard (700C) and the flashlight base (500B), wherein the detachable flashlight head (110) has a power supply (390 self-contained battery) independent (standalone; 0047, 0048 and 0050) of the headguard (700C) and the flashlight base (500B) such that the detachable flashlight head operates independently (0011 and 0012; standalone; 0047, 0048 and 0050) of the headguard (700C) and the flashlight base (500B).

As to claim 2, Grider discloses wherein: the headguard (700C) comprises a headguard magnet (170 plurality of magnets) and a headguard electrical contact (0007): the flashlight base (500B) comprises a base magnet (170) and a base electrical contact (574 spring contact plates; 0007); the detachable flashlight head (700C) comprises a detachable head magnet (170) and a detachable head electrical contact (0007): when the detachable head magnet (170) comes into contact (indirect contact;) with the headguard magnet (170), the headguard magnet (170) causes the detachable head electrical contact (0007; 356 contact plates; 0053) to align (abstract) with the headguard electrical contact and form an electrical connection therewith (0007); and when the 

As to claim 11, Grider discloses a method for providing a light source (330 LED), comprising: providing a headguard (Fig. 7C;  700C accessory component) adapted to be worn on a head of an operator (Fig. 7A and 7B); providing a flashlight base (Fig. 5B; 500B) having an extended body (532 handle); providing a detachable flashlight head (Fig. 3C; 110 pod casing) configured to detachably attach to the headguard (700C) and the flashlight base (Fig. 5B), wherein the detachable flashlight head (110) has a power supply (390 self-contained battery) independent (standalone; 0047, 0048 and 0050) of the headguard (700C) and the flashlight base (500B) such that the detachable flashlight head (110) operates independently (510 only used for recharging of 110; standalone; 0047, 0048 and 0050) of the headguard (700C) and the flashlight base (500B); using the detachable flashlight head (110) as a light source (330) while the detachable flashlight head (110) is coupled to the headguard (700C); using the detachable flashlight head (110) as a light source while the detachable flashlight head (110) is coupled to the flashlight base (500B); and using the detachable flashlight head (110) as an independent light source (0011 and 0012; standalone; 0047, 0048 and 0050) when the detachable flashlight head is not coupled to either the headguard (700C) or the flashlight base (500B).

As to claim 12, Grider discloses wherein: the headguard (700C) comprises a headguard magnet (170) and a headguard electrical contact (0007): the flashlight base (500B) comprises a base magnet (170) and a base electrical contact (574 spring contact plates; 0007); the detachable flashlight head (110) comprises a detachable head magnet (170) and a detachable head electrical contact (0007; 356 contact plates; 0053): when the detachable head magnet (170) comes into contact with the headguard magnet (170), the headguard magnet (170) causes the detachable head electrical contact to align with the headguard electrical contact (0005-0007 self-align) and form an electrical connection therewith (abstract, 0005-0007; 0061); and when the detachable head magnet (170) comes into contact with the base magnet (170), the base magnet causes the detachable head electrical contact to align (0005-0007) with the base electrical contact and form an electrical connection therewith (0005, 0006; 0007).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grider in view of Merchant (US Pub. 2009/0207617).
Regarding claim 3, Grider discloses wherein: the headguard (700C) comprises a headguard cavity (Fig. 7C; 150 attachment aperture); the flashlight base (500B) comprises a base cavity (150 attachment aperture); and the detachable flashlight head (110 pod casing) comprises a base (120 align protrusion) configured to nest within the headguard cavity (150) and the base cavity (150) (0046) form a connection therewith (0046 and 0047)  except for form an interference connection therewith.
Merchant teaches form an interference connection therewith (0033 22/66).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use an interference connection as taught by Merchant for the connection as disclosed by Grider to utilize replacing one connection for another to obtain a predictable result.

Regarding claim 13, Grider discloses wherein: the headguard (700C) comprises a headguard cavity (Fig. 7C; 150 attachment aperture); the flashlight base (500B) comprises a base cavity (150 attachment aperture); and the detachable flashlight head (110 pod casing) comprises a base (120 align protrusion) configured to nest within the headguard cavity (150) and the base cavity (150) (0046) form a connection therewith (0046 and 0047)  except for form an interference connection therewith.
Merchant teaches form an interference connection therewith (0033 22/66).
.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grider.
Regarding claim 3, Grider discloses wherein: the headguard (700C) comprises a headguard cavity (Fig. 7C; 150 attachment aperture); the flashlight base (500B) comprises a base cavity (150 attachment aperture); and the detachable flashlight head (110 pod casing) comprises a base (120 align protrusion) configured to nest within the headguard cavity (150) and the base cavity (150) (0046) form a connection therewith (0046 and 0047)  except for form an interference connection therewith.
Grider teaches form an interference connection therewith (0068 friction fit).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use an interference connection as taught by Grider for the connection as disclosed by Grider to utilize replacing one connection for another to obtain a predictable result.

Regarding claim 13, Grider discloses wherein: the headguard (700C) comprises a headguard cavity (Fig. 7C; 150 attachment aperture); the flashlight base (500B) comprises a base cavity (150 attachment aperture); and the detachable flashlight head (110 pod casing) comprises a base (120 align protrusion) configured to nest within the except for form an interference connection therewith.
Merchant teaches form an interference connection therewith (0068 friction fit).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use an interference connection as taught by Grider for the connection as disclosed by Grider to utilize replacing one connection for another to obtain a predictable result.

Allowable Subject Matter
Claims 4-10 and 14-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Claim 4 is allowable because limitations the system, wherein: the headguard comprises a headguard light source; the flashlight base comprises a base light source; are not disclosed. 
The closest prior art are Grider (US Pub. 2018/0274768) and McCaslin (US Pub. 2012/0182748). While Grider discloses a system (Figs. 3C, 5B and 7C) and McCaslin discloses a system (Fig. 7). Neither Grider nor McCaslin disclose or suggest in summary wherein: the headguard comprises a headguard light source; the flashlight base comprises a base light source.
Claim 7 is allowable because limitations the system wherein the flashlight base further comprises: a switch; a presence sensor; and processing circuitry configured to: detect a presence of the detachable flashlight head in the base cavity and a lack thereof using the presence sensor; in response to the detachable flashlight head not being present in the base cavity and the switch being manipulated, toggle the base light source; and in response to the detachable flashlight head being present in the headguard cavity, toggle a head light source of the detachable flashlight head are not disclosed. 
The closest prior art are Grider (US Pub. 2018/0274768) and McCaslin (US Pub. 2012/0182748). While Grider discloses a system (Figs. 3C, 5B and 7C) and McCaslin discloses a system (Fig. 7). Neither Grider nor McCaslin disclose or suggest in summary wherein the flashlight base further comprises: a switch; a presence sensor; and processing circuitry configured to: detect a presence of the detachable flashlight head in the base cavity and a lack thereof using the presence sensor; in response to the detachable flashlight head not being present in the base cavity and the switch being manipulated, toggle the base light source; and in response to the detachable flashlight head being present in the headguard cavity, toggle the head light source.
Claim 14 is allowable because limitations the system, wherein: the headguard comprises a headguard light source; the flashlight base comprises a base light source; are not disclosed. 
The closest prior art are Grider (US Pub. 2018/0274768) and McCaslin (US Pub. 2012/0182748). While Grider discloses a method (Figs. 3C, 5B and 7C) and McCaslin discloses a method (Fig. 7). Neither Grider nor McCaslin disclose or suggest in summary wherein: the headguard comprises a headguard light source; the flashlight base comprises a base light source.
wherein the flashlight base further comprises a switch and a presence sensor; and the method further comprises: detecting a presence of the detachable flashlight head in the base cavity and a lack thereof using the presence sensor; in response to the detachable flashlight head not being present in the base cavity and the switch being manipulated, toggling the base light source; and in response to the detachable flashlight head being present in the headguard cavity, toggling the head light source are not disclosed. 
The closest prior art are Grider (US Pub. 2018/0274768) and McCaslin (US Pub. 2012/0182748). While Grider discloses a method (Figs. 3C, 5B and 7C) and McCaslin discloses a method (Fig. 7). Neither Grider nor McCaslin disclose or suggest in summary wherein the flashlight base further comprises a switch and a presence sensor; and the method further comprises: detecting a presence of the detachable flashlight head in the base cavity and a lack thereof using the presence sensor; in response to the detachable flashlight head not being present in the base cavity and the switch being manipulated, toggling the base light source; and in response to the detachable flashlight head being present in the headguard cavity, toggling the head light source.
The remaining claims are allowable due to their dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614. The examiner can normally be reached 9:30AM-6:30PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLENN D ZIMMERMAN/Examiner, Art Unit 2875                  

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875